Name: Council Regulation (EC) No 1064/96 of 10 June 1996 amending Regulation (EC) No 3077/95 laying down, for 1996, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroes
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 14. 6. 96 EN Official Journal of the European Communities No L 141 /3 COUNCIL REGULATION (EC) No 1064/96 of 10 June 1996 amending Regulation (EC) No 3077/95 laying down, for 1996, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 3077/95 (2) allocates, for 1996, certain catch quotas to vessels flying the flag of the Faroe Islands in Community waters; Whereas a catch quota of 5 890 tonnes of mackerel was allocated to the Faroe Islands in ICES Divisions VI a, VII e , f and h for 1996; whereas this quota has to be reduced in order to reflect the reduction in the mackerel TAC for these areas; Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (3), the Parties have had further consultations concerning their reciprocal fishing rights for 1996; Whereas these consultations have been concluded and, as a result, the abovementioned catch quota has been reduced; Whereas it is for the Council to lay down the specific conditions under which such catches must be taken, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 3077/95, the figures relating to mackerel in ICES Divisions VI a, VII e, f and h shall be replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1996 . For the Council The President M. PINTO (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as last amended by the 1994 Act of Accession . (2) OJ No L 330, 30. 12. 1995, p. 54. 0 OJ No L 226, 29. 8 . 1980 , p. 12. No L 141 /4 EN Official Journal of the European Communities 14. 6 . 96 ANNEX Faroese catch quotas for 1996 ' 1 . Quota for Faroese vessels fishing in the Community zone Species Fishing zone: ICES Quantitysub-area/division (tonnes) Mackerel VI a ('), VII e, f, h 3 930 0'